        Case 4:20-cv-03758 Document 5 Filed on 12/23/20 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 JERIME MILLS

        Plaintiff,
                                                     C.A. NO.4:20-cv-03758
 v.


 RELADYNE WEST,LLC AND
 RELADYNE,LLC

        Defendants.

                     ROBERT KENNETH(KENT)WELLINGTON,H'S
                       MOTION FOR ADMISSION PRO HAC VICE

 TO THE HONORABLE JUDGE OF THIS COURT:

        I, Robert Kenneth (Kent) Wellington, II, file this motion for admission pro hac vice to

 appear before the Court on behalf of Reladyne West. LLC and Reladyne, LLC pursuant to

 Rule 19 of the Rules Governing Admission to the Bar of Texas.

        1.     I am associated with Joseph A. Garnett (Texas State Bar No. 07680600) of

Sheehy, Ware & Pappas, P.C., 909 Fannin Street, Suite 2500, Houston, Texas 77010,

(telephone): 713-951-1000,(facsimile) 713-951-1199,(email):jgarnetqt)sheehyware.com.

       2.      I am an active member in good standing with the State Bar of Ohio and am

admitted to practice in the State of Ohio.

       3.      I have not been the subject of disciplinary action in the last five years by the

bar or courts of any jurisdiction where I have been licensed.

       4.      I have not been denied admission to any state or federal court during the last

five years. I am familiar with the State Bar Act, the State Bar Rules, and the Texas

Disciplinary Rules of Professional Conduct governing the conduct of members of the State
        Case 4:20-cv-03758 Document 5 Filed on 12/23/20 in TXSD Page 2 of 4




Bar of Texas. I will at all times abide by and comply with these rules as long as this case is

pending, and I have not withdrawn as counsel from the proceeding.

        5.      Pursuant to the Texas Rules Governing Admission to the Bar of Texas, Rule

19(a), I have filed an application for admission Pro Hac Vice with the Texas Board of Law

Examiners and paid the $250 filing fee. The Texas Board of Legal Examiner's letter

acknowledging the application is attached to this motion as Exhibit "A" and incorporated by

reference.

       6.      My office address, telephone number, fax number and email address are

included in my signature below.

       7.      This motion is accompanied by the affidavit of resident practicing Texas

attorney, Joseph A. Garnett, who verifies my reputation as a practicing attorney and

recommends that I be granted permission to participate in the particular proceeding before

this court. Mr. Garnett's affidavit is attached as Exhibit B.

       For these reasons, I ask this Court to grant my motion pro hac vice and allow me to

appear before this Court until the conclusion of this case.




                                               2
           Case 4:20-cv-03758 Document 5 Filed on 12/23/20 in TXSD Page 3 of 4




                                       Respectfully submitted,

                                       GRAYDON

                                       By:
                                          Robert Kenneth (Kent) Wellington, II
                                          Ohio Bar No.: 0055540
                                          312 Walnut Street, Suite 1800
                                          Cincinnati, Ohio 45202
                                          Telephone:(513)629-2799
                                          Mobile:     (513)484-2812
                                          Facsimile: (513) 333-4330
                                          Email: kwellington@graydon.law

                                       Attorneys for Defendant
                                       Reladyne West, LLC and
                                       Reladyne, LLC


                                CERTIFICATE OF SERVICE

           I hereby certify that on December   9
                                               -r, 2020 a copy of this pleading was
electronically filed with the Clerk of Court and a true and correct copy of the foregoing was
served on all counsel of record as follows:
           Joseph K. Plumbar
           Law Office of Joseph K. Plumbar
           1200 Rothwell Street
           Houston, Texas 77002
          (713)384-5507 office
          (866)252-3048 facsimile



                                                    Robert Kenneth (Kent) Wellington, II

4061093




                                               3
       Case 4:20-cv-03758 Document 5 Filed on 12/23/20 in TXSD Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JERIME MILLS

       Plaintiff,
                                                     C.A. NO. 4:20-o,-03758
v.


RELADYNE WEST,LLC AND
RELADYNE,LLC

       Defendants.


                    Affidavit of Robert Kenneth (Kent) Wellington,II

STATE OF OHIO

COUNTY OF HAMILTON

      BEFORE ME, the undersigned authority, on this day personally appeared, Robert
Kenneth (Kent) Wellington, II, who, being by me here and now duly sworn upon oath says:

     "My name is Robert Kenneth (Kent) Wellington, II. I am over the age of eighteen
     (18) years, am of sound mind, and am fully competent to testify in all matters stated
     herein. I have read the Motion for Admission Pro Hac Vice and every statement
     contained within said motion is within my personal knowledge and are true and
     correct."



                                            Robert Kenneth (Kent) Wellington, II
                                                   -21
      Sworn to and Subscribed before me on this the or day of December 2020.



                                            NOTARY PUBLIC, STATE OF OHIO

                          N ATHAorNneySWEwHLA,f
                                              / ,
                                                4,
                                             ot$A            NAMEE
                          Notary Public, No Ex
                                       Has
                          My Commission 147.03 ati.c.
                          Date. Section         PM  tiwuommission Expires on:
                                                 iray




                                             4
